
	
		II
		111th CONGRESS
		1st Session
		S. 1182
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2009
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Chinese Student Protection Act of 1992 to
		  eliminate the offset in per country numerical level required under that
		  Act.
	
	
		1.Elimination of offset in per
			 country numerical levelSection 2 of the Chinese Student Protection
			 Act of 1992 (8 U.S.C. 1255 note) is amended—
			(1)in subsection
			 (a), by striking subsection (e) and inserting subsection
			 (d);
			(2)by striking
			 subsection (d); and
			(3)by redesignating
			 subsection (e) as subsection (d).
			
